


110 HRES 598 IH: Supporting the goals of the Ten

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 598
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Akin (for
			 himself, Mr. Doolittle,
			 Mrs. Myrick,
			 Mrs. Blackburn,
			 Mr. Neugebauer,
			 Mr. Marchant,
			 Mr. Lamborn,
			 Mr. Burgess,
			 Mr. Souder,
			 Mr. King of Iowa,
			 Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mr. Price of Georgia,
			 Mr. Bilbray,
			 Mr. Kingston,
			 Mr. Carter,
			 Mr. Westmoreland,
			 Mr. Garrett of New Jersey,
			 Mr. Jordan of Ohio,
			 Mr. Roskam,
			 Mr. Bartlett of Maryland,
			 Mr. Burton of Indiana,
			 Mr. Pence,
			 Mr. Franks of Arizona, and
			 Mr. Miller of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals of the Ten
		  Commandments Commission and congratulating such Commission and its supporters
		  for their key role in promoting and ensuring recognition of the Ten
		  Commandments as the cornerstone of Western law.
	
	
		Whereas the members of the Ten Commandments Commission and
			 supporting people of faith have proclaimed Ten Commandments Weekend over the
			 first weekend in the month of May;
		Whereas Ten Commandments Weekend is dedicated to the
			 display, awareness, commemoration, and celebration of the Decalogue which we
			 know to be the foundation of the Judeo-Christian faith;
		Whereas the members of the Commission serve as a cohesive
			 group of spiritual leaders representing millions of followers who affirm the
			 beauty and the uniqueness of their differences, and who believe that rooted in
			 the Ten Commandments is a Divine plan that transcends color and diversity in
			 cultural expression, sanctions brotherhood of man, and respects expressions of
			 faith in all of God’s children;
		Whereas the unified voice of the Ten Commandments
			 Commission culminates in and provides for a united, global, spiritual platform
			 based on the Ten Commandments;
		Whereas the Ten Commandments Commission’s platform is a
			 call echoed throughout creation for a true expression of love, harmony, and
			 reconciliation among all nations, ethnic communities, and genders through
			 education about the moral standard as given by our Loving Creator and
			 rededication to those standards;
		Whereas the Ten Commandments Commission calls upon all
			 community and spiritual leaders, churches, synagogues, fellowships, ministries,
			 organizations, and all who care about moral values, to celebrate the annual Ten
			 Commandments Weekend by hosting local events in support of the Ten Commandments
			 and what they represent;
		Whereas the Ten Commandments Commission reaches out to
			 proclaim the need to heal the wounds of history through strategic and practical
			 objectives, proactive love, and obedience to the commands of God; and
		Whereas the weekend of May 2, 3, and 4, 2008, has been
			 designated as Ten Commandments Weekend by the Ten Commandments Commission: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 of the Ten Commandments Commission and recognizes the vital contributions of
			 America’s tens of thousands of spiritual leaders, churches, synagogues,
			 fellowships, ministries, and organizations participating in Ten Commandments
			 Weekend; and
			(2)congratulates the
			 Ten Commandments Commission and all supporting spiritual leaders, churches,
			 synagogues, fellowships, ministries, and organizations for their key role in
			 promoting and ensuring recognition of the Ten Commandments as the cornerstone
			 of Western law.
			
